 1 McGREGOR W. SCOTT
   United States Attorney
 2 GARY M. LEUIS
   Special Assistant United States Attorney
 3 MISDEMEANOR UNIT
   2500 Tulare Street, Suite 4401
 4 Fresno, California 93721
   Telephone: (559) 497-4000
 5

 6 Attorneys for Plaintiff
    UNITED STATES OF AMERICA
 7

 8
                                       UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                        Case No. 1:18-po-00167-SAB
12                        Plaintiff,
13   v.                                               MOTION AND ORDER TO VACATE STATUS
                                                      HEARING
14   STOYU I. PALAHANOU
          Defendant.
15

16

17

18          The United States of America, by and through McGregor W. Scott, United States Attorney, and

19 Gary M. Leuis, Special Assistant United States Attorney, hereby confirms that the defendant herein has
20 completed traffic school. Plaintiff hereby moves to vacate the Status Hearing set for December 20, 2018,

21 at 10:00 a.m., before the Honorable Stanley A. Boone.

22

23

24 DATED: December 12, 2018                             Respectfully submitted,

25                                                      McGREGOR W. SCOTT
                                                        United States Attorney
26
                                                By:     /s/ Gary M. Leuis
27                                                      GARY M. LEUIS
                                                        Special Assistant United States Attorney
28
                                                       1
29

30
 1
                                                ORDER
 2

 3          IT IS HEREBY ORDERED that the Hearing set for December 20, 2018, at 10:00 a.m., before
 4 the Honorable Stanley A. Boone, is hereby vacated.

 5
     IT IS SO ORDERED.
 6

 7 Dated:     December 13, 2018
                                                   UNITED STATES MAGISTRATE JUDGE
 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                    2
29

30
